MANTON, Circuit Judge.
The appellee’s canal boat, Katie Jamison, was damaged by having some of her planks and beams broken on the 9th of January, 1917, while lying at the bulkhead of Clinton street, Gowanus Canal. The George E. Randolph, which was lying at the west dock of Clinton street, with her bow about 30 feet away from the Jamison, proceeded to leave the water dock, and when she was about straightened out she came ahead, and her bow struck the side of the Jamison, doing the damage for which this libel was filed. The District Court found the Randolph at fault, and we approved that finding. A survey, made 10 days after, found that the cost of the repairs would amount'to $125. The commissioner, to whom the matter of damages was referred allowed $550, and interest of $199.65, making a total of $749.65. This has met with the approval of the District Judge. We find nothing in this (record justifying an allowance of such an amount. The bill for repairs, which was produced by the. libelant and offered in evidence, indicates that the cost of repairs is $125.60, with an additional charge of wharf-age for thé winter, of $20. The proof will justify a decree for $125 only. It appears that at the trial counsel for the appellant formally and for the record offered “to pay to the libelant the sum of $250 in full of the claim for damages arising out of this collision.” This formal offer was refused. The court below is directed to enter a decree for the appellee for $125, without costs. Decree modified.